DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on March 28, 2019.  In virtue of this communication, claims 1-13 are currently presented in the instant application.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in CHINA on March 29, 2018. It is noted, however, that applicant has not filed a certified copy of the 201810274260.6 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Krasik et al. (US 2017/0354453).
With respect to claim 1, Krasik discloses in figure 2E a plasma gun for treating a tumor (paragraph 0167, e.g., “treatment of tumors”) in vivo, comprising: a generator component (28, e.g., a plasma generating unit) comprising an ionization device (267, e.g., formed as an ionization device thereof) and a shield element (SE, e.g., formed as a shielding material thereof), and a discharge component (269, 29, e.g., formed as a discharge component); wherein the ionization device is provided at the shield element (see figure 2E, e.g., where the ionization device shielded by the shield element); and the discharge component is connected to an end of the shield element (see figure 2E).

    PNG
    media_image1.png
    430
    719
    media_image1.png
    Greyscale

With respect to claim 2, Krasik discloses that wherein the discharge component comprises a container (C) and an insert (having an insert where a tip 29 is formed therein); and the insert is provided at a tip end (29) of a conical portion of the container (figure 2E shows a conical portion of the tip end thereof).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-7, 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Krasik et al. (US 2017/0354453) in view of .
With respect to claim 3, Krasik discloses all claimed limitations, as expressly recited in claims 1-2, except for specifying that wherein the discharge component further comprises a gas outlet; and the gas outlet is connected to a side of a cylindrical portion of the container.
Glukhoy discloses in figure 1 a discharge component (DC) further comprises a gas outlet (68, e.g., a gas outlet); and the gas outlet is connected to a side of a cylindrical portion (62) of the container (see figure 1).

    PNG
    media_image2.png
    617
    896
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the plasma gun of Krasik with a gas outlet thereof as taught by Glukhoy for the purpose of operating under atmospheric pressure and providing a plasma bean serving thereof since this configuration for the stated purpose would have been deemed obvious to a person skilled the art.
With respect to claim 4, the combination of Krasik and Glukhoy disclose that wherein the conical portion and the cylindrical portion are formed as a one-piece structure (see figure 2E of Krasik, e.g., where the conical portion and the cylindrical portion formed as a piece thereof), and communicate with each other to form an exhaust chamber (figure 1 of Glukhoy, e.g., 68 is an exhaust port).
With respect to claims 5-7, the combination of Krasik and Glukhoy disclose that wherein the ionization device comprises a media supply tube (34, 50, e.g., formed as a media supply tube thereof); and one end of the media supply tube is connected to a carrier (54) of the shield element (see figure 1 of Glukhoy).
With respect to claim 9, the combination of Krasik and Glukhoy disclose that wherein one end of the transport body is connected to the carrier, and the other end of the transport body is embedded in the insert (see figure 2E of Krasik).
With respect to claims 11-12, the combination of Krasik and Glukhoy disclose that wherein the shield element further comprises a handle (68) which is provided outside the carrier (see figure 4A of Krasik).



Allowable Subject Matter
Claims 8, 10 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Cheng – US 2019/0262058
Prior art Thompson et al. – US 2015/0238248
Prior art Lee et al. – US 2010/0125267
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        May 1, 2022